OPINION ON MOTION POE REHEARING.
PER CURIAM.
Counsel for respondent seems to have a misconception of the scope of our opinion filed in this cause. It was not, as he seems to think, decided or intended to be decided that plaintiff might not by an appropriate plea set aside the settlement he made with defendant as administrator on the ground of fraud, mistake or other matter of equitable jurisdiction. All *28we decided was that we adhered to our opinion rendered on the former appeal (74 Mo. App. 182) that the writing given by plaintiff to defendant was something more than a receipt, that it was an acquittance of the alleged misconduct of the administrator and a bar to the prosecution of the suit on his bond which the plaintiff must remove by a decree of a court of equity before he could successfully prosecute his suit on the bond.
The plaintiff is at liberty, under our code practice, to unite in the same petition a count for equitable relief with a count for legal relief, but he can not have both kinds of relief on one count. We held on the first appeal that plaintiff might by his reply to the answer plead such facts as would entitle him to have the settlement set aside. To afford him another opportunity to amend his pleading so as to directly attack the settlement, the cause will be remanded.
In explanation of the principal opinion wherein it is said “there is not a ray of testimony in the record tending to prove fraud in the settlement,” we wish it to be understood that this remark was made in view of the issues as made up. The idea intended to be conveyed was that the evidence offered to impeach the settlement was not competent under the issues as made up, and not that a misrepresentation by Stuart to Card-well, as to the amount of money in his hands, upon which Cardwell relied in making the statement, was not in fact such a fraud as would authorize a court of equity to find the settlement fraudulent.
The judgment is reversed and the cause remanded.